Name: Council Directive 96/17/EC of 19 March 1996 amending the Annex to Directive 85/73/EEC on the financing of veterinary inspections and controls of animal products covered by Annex A to Directive 89/662/EEC and by Directive 90/675/EEC
 Type: Directive
 Subject Matter: European Union law;  agricultural policy;  animal product;  financing and investment
 Date Published: 1996-03-28

 Avis juridique important|31996L0017Council Directive 96/17/EC of 19 March 1996 amending the Annex to Directive 85/73/EEC on the financing of veterinary inspections and controls of animal products covered by Annex A to Directive 89/662/EEC and by Directive 90/675/EEC Official Journal L 078 , 28/03/1996 P. 0030 - 0030COUNCIL DIRECTIVE 96/17/EC of 19 March 1996 amending the Annex to Directive 85/73/EEC on the financing of veterinary inspections and controls of animal products covered by Annex A to Directive 89/662/EEC and by Directive 90/675/EECTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 85/73/EEC of 29 January 1985 on the financing of veterinary inspections and controls of animal products covered by Annex A to Directive 89/662/EEC and by Directive 90/675/EEC (1), and in particular Article 6 (2) thereof,Having regard to the proposal from the Commission (2),Whereas, in the case of poultrymeat covered by Council Directive 71/118/EEC (3), the minimum amount to be collected for ante-mortem and post-mortem inspections has been fixed until 31 December 1995; whereas the Commission has proposed that the status quo be maintained;Whereas the Council has not completed its examination of the proposal; whereas the relevant rules should therefore be extended as a temporary measure, pending a final decision on the matter,HAS ADOPTED THIS DIRECTIVE:Article 1 In Chapter I of the Annex to Directive 85/73/EEC, the words 'Until 31 December 1995` in the introductory part of point 1 (e) are hereby replaced by the words 'until 30 June 1996`.Article 2 1. The Member States shall introduce the laws, regulations and administrative provisions required to comply with this Directive. They shall immediately inform the Commission thereof.When Member States adopt these provisions, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such reference shall be laid down by the Member States.2. The Member States shall forward to the Commission the main provisions of national law which they adopt within the scope of this Directive.Article 3 This Directive shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply as from 1 January 1996.Article 4 This Directive is addressed to the Member States.Done at Brussels, 19 March 1996.For the CouncilThe PresidentW. LUCHETTI(1) OJ No L 32, 5. 2. 1985, p. 14. Directive as last amended by Directive 95/24/EC. (OJ No L 243, 11. 10. 1995, p. 14).(2) OJ No C 12, 17. 1. 1996, p. 13.(3) OJ No L 55, 8. 3. 1971, p. 23. Directive as last amended by the 1994 Act of Accession.